DETAILED ACTION
Election/Restrictions
This office action is in response to applicant’s election filed on 6/21/21.  Claims 23-30 are under consideration.  The nonelected claims were cancelled.
Allowable Subject Matter
Claims 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 23.  In particular, the prior arts do not teach an optical grating inscribed along a portion of the length of optical fiber, the optical grating having a random continuous distribution such that a return signal caused by said propagating has a full width at half maximum bandwidth ranging between about 0.1 THz and about 40 THz.  Pertinent prior arts are Froggatt et al. (US 2008/0212082 A1) teaches sensing the shape of an object using fibers with random period Bragg grating (Para [0048]).  However, Froggatt does not teach “a return signal caused by said propagating has a full width at half maximum bandwidth ranging between 0.1 THz and about 40 THz.  Yang et al. (US 9,395,304 B2) teaches writing non periodic or random surface relief structure on the planar end facet of the optic fiber.  However, Yang does not teach the return signal at full width at half maximum bandwidth ranging between 0.1 THz and 40 THz. 
Claims 24-30 are dependent on claim 23.  
Therefore, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 A-G.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883